Cook, J.,
delivered the opinion of the court.
Appellant was convicted of the offense of unlawfully selling intoxicating liquors. The record discloses that *337appellant put np forty cents, and one Iieatlierly contributed thirty-five cents, to form a pool for the purpose of buying a bottle of whisky. Appellant took charge of the money and purchased the whisky, ánd he and Heath-erly afterwards, and speedily, consumed the same. This was the state’s case, and because the court, at the request of appellant, refused to instruct the jury to return a verdict of not guilty, this appeal is prosecuted.
Simmons v. State, 59 So. 849, and Wiley v. State, 74 Miss. 727, 21 So. 797, read together, we think, support the action of the trial court. In Simmons v. State it is said that Simmons aided ‘‘ the seller to sell,’’ and in Wiley v. State it is said, “All who aid in the commission of a misdemeanor are principals.” The fact that the respective shares of the parties were not in separate containers does not alter the fact that appellant assisted the seller to sell Heatherly whisky.

Affirmed.